DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a software program per se is not a process, a machine, a manufacture, or a composition of matter.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
A first acquisition unit in claims 1 and 7. The corresponding structure is found in ¶ [0017].
A restraint unit in claims 4 and 8. The corresponding structure is found in ¶ [0022].
A second acquisition unit in claim 5 and 9. The corresponding structure is found in ¶ [0018].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-2, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zheng et al. (US PG-Pub. US 20160328896), hereinafter "Zheng".
Regarding claim 1, Zheng teaches: an information processing system (¶ [0068] “FIG. 9 is a schematic diagram illustrating an exemplary smart gate system consistent with various embodiments of the present disclosure. As shown in FIG. 9, the exemplary smart gate system may include an LED lighting device 1 and a server 2. The LED lighting device 1 may be installed outside an entrance door [the device 1 and building that encompasses the entrance door are equivalent to the vehicle].”), comprising:
a vehicle (¶ [0069] “The LED lighting device 1 may include an LED light-emitting module 11, a lighting controller 12, an image acquisition module 13 and a wireless communication module 14. The LED light-emitting module 11 provides illumination for a work space or a living space.”
Note: Instant pending application discloses in ¶ [0077] “Moreover, a general-purpose information processing apparatus, such as a smartphone or a computer, may be configured to function as the vehicle 10 or the server 20 according to the embodiment”);
and a server that is communicable with the vehicle (¶ [0070] “The server 2 may include a facial image receiving module 21 [the receiving module is communicable with the lighting device to receive the face images captured by the image acquisition module 13], a facial image matching module 22 and an access control instruction sending module 23”), wherein:
the vehicle includes a first acquisition unit configured to acquire first vital information on a user who boards the vehicle (¶ [0071] “The image acquisition module 13 may be configured 
the vehicle is configured to transmit to the server the first vital information on the user acquired with the first acquisition unit (¶ [0073] “The wireless communication module 14 may be configured to send the facial image to the server 2.” ¶ [0074] “The facial image receiving module 21 may be configured to receive facial images sent from the wireless communication module 14 of the LED lighting device 1.”);
the server is configured to pre-store first vital information and settlement information on a registered user (¶ [0075] “The facial image matching module 22 [which is encompassed within the server as disclosed in ¶ [0070]] may be configured to match the facial images with facial feature templates pre-stored by a user.”);
determine whether or not the user is the registered user based on the first vital information on the user received from the vehicle and the first vital information on the registered user (¶ [0075] “The facial image matching module 22 may be configured to match the facial images with facial feature templates pre-stored by a user.”);
and execute, when determining that the user is the registered user, a settlement process based on the settlement information on the registered user (¶ [0076] “The access control instruction sending module 23 may be configured to send a door-opening instruction [similar to a settlement process] to the entrance door when a successful match is found.”; ¶ [0062] “In an exemplary embodiment, when the exemplary server determines that a family member is entering the house, the appliance instruction processing module 24 may send control instructions to electrical appliances inside the entrance door [similar to a settlement process].”; the exemplary server may send a notification to the user through the user notification module 25 that the child has arrived home [similar to a settlement process].”).
Regarding claim 2, Zheng teaches: the information processing system according to claim 1, wherein:
the first acquisition unit includes a camera (¶ [0028] “In certain embodiments, the image acquisition module 13 may use a camera”);
and the first vital information is face information (¶ [0030] “In an exemplary embodiment, the image acquisition module 13 may collect a facial image from a person outside the entrance door and send the facial image to the lighting controller 12.”).
Regarding claim 4, Zheng teaches: the information processing system according to claim 1, wherein:
the vehicle further includes a restraint unit configured to restrain boarding of the user (¶ [0068] “…As shown in FIG. 9, the exemplary smart gate system may include an LED lighting device 1 and a server 2. The LED lighting device 1 may be installed outside an entrance door.”
Note: Instant pending application discloses in ¶ [0022] “The restraint unit 16 restrains boarding of a user. For example, the restraint unit 16 is a gate bar provided in the vicinity of the vehicle entryway of the vehicle 10. However, without being limited to this, the restraint unit 16 may be any device that can restrain boarding of the user, such as a door provided in the vehicle entryway... Alternatively, the restraint unit 16 may a normally closed restraint unit that normally restrains boarding of the user and that permits boarding of the user based on the control of the control unit 17.”);
and the vehicle is configured to receive from the server a result of determination regarding whether or not the user is the registered user (¶ [0075] “The facial image matching module 22 may be configured to match the facial images with facial feature templates pre-stored by a user.”);
restrain boarding of the user with the restraint unit when it is determined that the user is not the registered user (¶ [0076] “The access control instruction sending module 23 may be configured to send a door-opening instruction to the entrance door when a successful match is found [when there is not a match, the user will be restrained outside the building because the door (the restraining unit) remains locked].”).
Regarding claim 6, Zheng teaches: a program (¶ [0113] “…In one embodiment, software programs in the present disclosure may implement previously described steps or functions through a processor. Further, software programs in the present disclosure (including related data structures) may be stored to a computer-readable recording medium, e.g., RAM memory, magnetic or optical drive or a floppy disk and the like.”) for causing a server communicable with a vehicle to execute the steps of:
storing first vital information and settlement information on a registered user (¶ [0064] In addition, users may generally pre-store limited facial feature templates on the server.”; ¶ [0075] “The facial image matching module 22 may be configured to match the facial images with facial feature templates pre-stored by a user.”; ¶ [0076] “The access control instruction sending module 23 may be configured to send a door-opening instruction [similar to a settlement process] to the entrance door when a successful match is found.”; ¶ [0062] “In an exemplary embodiment, when the exemplary server determines that a family member is entering the house, the appliance instruction processing module 24 may send control instructions to electrical appliances inside the entrance door [similar to a settlement information].”; ¶ [0063] “Further, when determining a child is entering after the face matching process, the exemplary server may send a notification to the user through the user notification module 25 that the child has arrived home [similar to a settlement information].”
Note: in order to open an entrance door, control a specific appliance, or send a notification that a child has arrived all after the determining that a user is registered; it is implicit that these information are being stored for subsequent processes);
receiving from the vehicle first vital information on a user who boards the vehicle (¶ [0073] “The wireless communication module 14 may be configured to send the facial image to the server 2.” ¶ [0074] “The facial image receiving module 21 may be configured to receive facial images sent from the wireless communication module 14 of the LED lighting device 1.”);
determining whether or not the user is the registered user based on the first vital information on the user received from the vehicle and the first vital information on the registered user (¶ [0075] “The facial image matching module 22 may be configured to match the facial images with facial feature templates pre-stored by a user.”);
executing, when determining that the user is the registered user, a settlement process based on the settlement information on the registered user (¶ [0076] “The access control instruction sending module 23 may be configured to send a door-opening instruction [similar to a settlement process] to the entrance door when a successful match is found.”; ¶ [0062] “In an exemplary embodiment, when the exemplary server determines that a family member is entering the house, the appliance instruction processing module 24 may send control instructions to electrical appliances inside the entrance door [similar to a settlement process].”; ¶ [0063] “Further, when determining a child is entering after the face matching process, the exemplary server may send a notification to the user through the user notification module 25 that the child has arrived home [similar to a settlement process].”).
Regarding claim 7, Zheng teaches: a vehicle (¶ [0069] “The LED lighting device 1 may include an LED light-emitting module 11, a lighting controller 12, an image acquisition module 13 and a wireless communication module 14. The LED light-emitting module 11 provides illumination for a work space or a living space.”
Note: Instant pending application discloses in ¶ [0077] “Moreover, a general-purpose information processing apparatus, such as a smartphone or a computer, may be configured to function as the vehicle 10 or the server 20 according to the embodiment”);
communicable with a server (¶ [0070] “The server 2 may include a facial image receiving module 21 [the receiving module is communicable with the lighting device to receive the face images captured by the image acquisition module 13], a facial image matching module 22 and an access control instruction sending module 23”);
comprising a first acquisition unit configured to acquire first vital information on a user who boards the vehicle(¶ [0071] “The image acquisition module 13 may be configured to collect a facial image of a person outside the entrance door, and send the collected facial image to the lighting controller 12.”);
wherein the vehicle is configured to transmit to the server the first vital information on the user acquired with the first acquisition unit (¶ [0073] “The wireless communication module 14 may be configured to send the facial image to the server 2.” ¶ [0074] “The facial image 
Regarding claim 8, Zheng teaches: the vehicle according to claim 7 comprising:
a restraint unit configured to restrain boarding of the user (¶ [0068] “…As shown in FIG. 9, the exemplary smart gate system may include an LED lighting device 1 and a server 2. The LED lighting device 1 may be installed outside an entrance door.”
Note: Instant pending application discloses in ¶ [0022] “The restraint unit 16 restrains boarding of a user. For example, the restraint unit 16 is a gate bar provided in the vicinity of the vehicle entryway of the vehicle 10. However, without being limited to this, the restraint unit 16 may be any device that can restrain boarding of the user, such as a door provided in the vehicle entryway... Alternatively, the restraint unit 16 may a normally closed restraint unit that normally restrains boarding of the user and that permits boarding of the user based on the control of the control unit 17.”);
and the vehicle is configured to receive from the server a result of determination regarding whether or not the user is the registered user (¶ [0075] “The facial image matching module 22 may be configured to match the facial images with facial feature templates pre-stored by a user.”);
restrain boarding of the user with the restraint unit when it is determined that the user is not the registered user (¶ [0076] “The access control instruction sending module 23 may be configured to send a door-opening instruction to the entrance door when a successful match is found [when there is not a match, the user will be restrained outside the building because the door (the restraining unit) remains locked].”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US PG-Pub. US 20160328896) in view of Liu et al. (PG-Pub US 20190221060), hereinafter “Liu”.
Regarding claim 5, Zheng teaches: the information processing system according to claim 1, wherein: 
Although Zheng does not explicitly teach: the vehicle further includes a second acquisition unit configured to acquire second vital information on the user.
However, the structure and purpose of the second acquisition unit in claim 5 are identical to those of the acquisition unit in claim 1. Duplication of parts is not patentable (See MPEP in 2144 VI B. Duplication of Parts “…Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”). 
Note: Instant pending applications discloses in ¶ 0017] “However, without being limited to this, the first vital information may be any information indicating any human bodily features, such as information on a vein, a fingerprint, and an iris, for example. In this specification, "face information"” and in ¶ [0018] “However, without being limited to this, the second vital information may be any information indicating any human bodily features, such as information on a face, a fingerprint, and an iris. When the second vital information is vein information”.
One of ordinary skill in the art may choose to include two cameras in the vehicle to capture a face image in different angles for more accurate authentication process for instance. In addition, one skill in the art my choose to match a first face image and only matches the second if the first one return no match for to achieve a faster process, or my choose to match the first and the second image to achieve a higher security standard. One skilled in the art may include different type of biometric sensor as a second acquisition unit such as a fingering image to provide an alternative way of authentication; most newer smartphones have an iris sensor and a fingerprint sensor for example.
Moreover, in a related field. Liu teaches: the vehicle further includes a second acquisition unit configured to acquire second vital information on the user (¶ [0018] “…The smart logistic locker 100 of the present disclosure comprises a plurality of locker compartments 110 and a control station 120. The locker compartment is for placing the items. The control station 120 controls an opening and a closing of the plurality of the locker compartments 110. The control station 120 comprises a first sensing module 124 [equivalent to the first acquisition unit], a second sensing module 125 [equivalent to the second acquisition unit], a maintenance door 127, and a processor 121.”);
the vehicle is configured to receive from the server a result of determination regarding whether or not the user is the registered user (FIG 5, ¶ [0021] “…In step S403, the server 200 determines whether the first biological feature is authenticated. Specifically, the server 200 compares the first biological feature to a first authenticated biological feature that is pre-stored in the server 200. The server 200 determines whether the first biological feature matches the first authenticated biological feature.”);
transmit to the server the second vital information on the user acquired with the second acquisition unit when it is determined that the user is not the registered user (FIG.5, ¶ [0021] “…In step S404, if the first biological feature is authenticated, the second sensing module 125 obtains a second biological feature. The second biological feature may be a human face image, a fingerprint, a voice, a vein image or an iris image… In step S405, the communication module 126 transmits the second biological feature to the server 200”);
and the server is further configured to prestore second vital information on the registered user (FIG.5, ¶ [0021] “…In step S406, the server 200 determines whether second second authenticated biological feature that is pre-stored in the server 200.”);
determine, when receiving from the vehicle the second vital information on the user, whether or not the user is the registered user based on the second vital information on the user and the second vital information on the registered user (FIG.5, ¶ [0021] “…In step S406, the server 200 determines whether second biological feature is authenticated. Specifically, the server 200 compares the second biological feature to a second authenticated biological feature that is pre-stored in the server 200.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zheng to incorporate the teachings of Liu by including: the vehicle further includes a second acquisition unit configured to acquire second vital information on the user in order to achieve a higher level of security by authenticating a user using two different biometric features. 
Regarding claim 9, the limitations are similar to those of claim 5; therefore rejected in the same manner as applied above. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US PG-Pub. US 20160328896) in view of Rickman (PG-Pub US 20110032076).
Regarding claim 3, Zheng teaches: the information processing system according to claim 1 as applied above.
Zheng does not teach: wherein the server is configured to prestore a boarding condition of the registered user, and limit the first vital information on the registered user to the first vital information on the registered user who satisfies the boarding condition, when determining whether or not the user is the registered user.
However, in a related field, Rickman teaches: wherein the server is configured to prestore a boarding condition of the registered user (¶ [0026] “Other data is not limited to just biographic data. For example, in one embodiment, data associated with the biometric sample 120 may identify where the biometric sample 120 was first provided by a human subject. In one illustrative example, the human subject may provide a fingerprint biometric at an airport [the airport location is equivalent to the boarding condition].”
Note: Instant pending applications discloses in ¶ 0032] “…The boarding condition may include at least one of a vehicle type condition, a geographical condition, a route condition, and a temporal condition, for example. For example, the vehicle type condition may be a condition for limiting the types of the vehicle, such as a bus or a taxi that the registered user is permitted to board.”);
and limit the first vital information on the registered user to the first vital information on the registered user who satisfies the boarding condition, when determining whether or not the user is the registered user (¶ [0026] “…In one illustrative example, the human subject may provide a fingerprint biometric at an airport. Biometric search techniques may then use this location information to limit biometric searches, such as limiting searches to a gallery 150 of people living in the state of that airport or to a gallery 150 of people scheduled to be traveling through the airport.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zheng to incorporate the Rickman by including: wherein the server is configured to prestore a boarding condition of the registered user, and limit the first vital information on the registered user to the first vital information on the registered user who satisfies the boarding condition, when determining whether or not the user is the registered user in order to achieve a biometric search technique for faster searching when performing narrow searches of a medium-size face gallery as disclosed by Rickman in ¶ [0031]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Samsung Galaxy Note 9; Wikipedia, teaches a smartphone that includes an iris scanner and a fingerprint sensor (equivalent to the first and second acquisition units in the claimed invention). The scanner and the sensor may be used alternatively to authenticate a user. 
Rao et al. (US 20170091570) teaches: a biometric identification system that categorizes the stored facial templates to narrow down the database search to fewer templates (see ¶ [0078] and FIG 8).
Plaster (US 20100175323) teaches: a virtual guard gate for a gated community has at least one camera positioned proximate an entrance gate of the gated community to capture and recognize the face of the occupant in a vehicle.
Bryant et al. (US 20160311646) teaches: an automated elevator control system using facial recognition, comprising an elevator car, a facial image database comprising 
Dalit et al. (US 8577810) teaches: a system to authorize a payment by capturing a facial image at a POS and send it to the server to verify the user and authorize the transaction. 
Azar et al. (US 9594894) teaches: a biometric recognition system for providing security for an electronic device includes a digital camera for providing a biometric image from a user of the electronic device and a touch screen for entering a user selected screen gesture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665